Citation Nr: 0120849	
Decision Date: 08/15/01    Archive Date: 08/16/01

DOCKET NO.  00-18 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for Post Traumatic Stress 
Disorder (PTSD).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

J. Michael Owens, Associate Counsel 


INTRODUCTION

The veteran had active served from March 1969 until March 
1971 including service in the Republic of Vietnam.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision issued by the San Juan, 
Puerto Rico Regional Office (RO) of the Department of Veteran 
Affairs (VA).


FINDINGS OF FACT

1.  All available relevant evidence necessary for disposition 
of the veteran's appeal has been obtained by the RO.

2.  The veteran does not have PTSD. 


CONCLUSION OF LAW

The criteria for a grant of service connection for PTSD have 
not been met.  38 U.S.C.A. §§ 1110, 1154, 5102, 5103, 
5107(b); C.F.R. §§ 3.102, 3.303, 3.304, VAOPGCPREC 23-97 
(July 1, 1997, revised July 24, 1997) and VAOPGCPREC 9-98 
(August 14, 1998), 62 Fed. Reg. 63604 (1997) (Precedent 
Opinion of the General Counsel of the VA).`


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim for service connection for PTSD is denied 
on the basis that he does not have this disorder.

The issue before the Board is whether the veteran suffers 
from PTSD as a result of service.  In general, service 
connection may be granted for a disability resulting from a 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
for PTSD requires the following three elements: (1) medical 
evidence establishing a diagnosis of the disorder; 
(2) credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) a link, established by 
the medical evidence, between current symptomatology and the 
claimed in-service stressor.  See 38 C.F.R. § 3.304(f); Cohen 
v. Brown, 10 Vet. App. 128, 137 (1997).

In adjudicating a claim for service connection for PTSD, the 
Board is required to evaluate the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 
1154(a); 38 C.F.R. § 3.304(f); Hayes v. Brown, 5 Vet. App. 
60, 66 (1993).  The evidence necessary to establish the 
occurrence of a stressor during service to support a claim of 
entitlement to service connection for PTSD will vary 
depending on whether the veteran was engaged in combat with 
the enemy.  See Ascherl v. Brown, 4 Vet. App. 371, 377 
(1993).

If the VA determines that the veteran engaged in combat with 
the enemy and that his alleged stressor is combat related, 
then the veteran's lay testimony or statements are accepted 
as conclusive evidence of the occurrence of the claimed 
stressor, and no further development or corroborative 
evidence is required, providing that such testimony is found 
to be "satisfactory," i.e., credible and "consistent with 
the circumstances, conditions, or hardships of service."  
See 38 U.S.C.A. § 1154(b); 38 C.F.R. 3.304(f); Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).  In an opinion of the 
General Counsel, the term "combat" is defined to mean "a 
fight, encounter, or contest between individuals or groups" 
and "actual fighting engagement of military forces."  
VAOPGCPREC 12-99 (Oct 1999) citing Webster's Third New Int'l 
Dictionary 452 (1981).  That opinion further states that the 
phrase "engaged in combat with the enemy" requires that the 
veteran "have personally participated in events constituting 
an actual fight or encounter with a military foe or hostile 
unit or instrumentality."  VAOPGCPREC 12-99.

If, however, the VA determines either that the veteran did 
not engage in combat with the enemy or that the veteran did 
engage in combat, but that the alleged stressor is not combat 
related, the veteran's lay testimony by itself is not 
sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain service records 
or other evidence to corroborate the veteran's testimony or 
statements.  See Moreau v. Brown, 9 Vet. App. 389 (1996).

In this case, the determinative issue is not whether the 
record contains credible supporting evidence that the veteran 
was exposed to significant stressors during his active 
military service.  The record reflects that he served in 
Vietnam.  Service records show that he was awarded the Combat 
Infantryman's Badge and the Soldier's Medal.  The Soldier's 
Medal was received for "heroism not involving actual 
combat."  Essentially, the veteran was commended for 
rescuing his fellow soldiers who were involved in a 
helicopter accident. 

At the time of the veteran's release from active duty, he 
filed an application for compensation.  He claimed service 
connection for several disabilities, including nervousness.  
The claim for an unspecified neuropsychiatric disorder was 
denied.  

More recently, the veteran has claimed service connection 
specifically for PTSD.  In support of his claim, he has 
proffered a November 1999 written statement and September 
2000 testimony from Dr. Juarbe.  Dr. Juarbe identified 
himself as a psychiatrist.  He diagnosed PTSD, and indicated 
that the veteran had recurrent nightmares, heard noises, 
engaged in irrational behavior relating to his combat 
experiences, and used alcohol as a coping method in dealing 
with these problems.  Dr. Juarbe indicated that this 
diagnosis was based on evaluation of the veteran on November 
16, 1999.  He also testified that the veteran was receiving 
treatment at a veteran's PTSD clinic.

The remaining medical evidence of record is against the 
claim.  This includes reports of VA examinations in January 
2000 and January 2001, and reports of VA treatment in July 
2000.  The VA treatment record does not refer to PTSD.  The 
VA examinations were conducted by a single physician in 2000 
and by a Board of two psychiatrists in 2001.  The diagnoses 
in January 2000 were alcohol dependence and anxiety disorder, 
not otherwise specified.  The diagnoses in January 2001 were 
alcohol dependence, chronic and continuous; substance induced 
mood disorder; and dependent personality features.  

The January 2001 examination report specifically discussed 
whether the veteran met the diagnostic criteria for PTSD.  It 
was based on interview of the veteran and review of his 
claims folder and medical records.  In contrast to Dr. 
Juarbe's testimony, this report notes that the veteran has 
never been and was not then receiving psychiatric treatment, 
although there was referral to the Alcohol Dependence 
Treatment Program, for which the veteran did not follow 
through.  The January 2001 report also noted that the veteran 
came to the interview with slurred speech, alcohol breath, 
and unsteady gait, and admitted to drinking before the 
interview.  This report also noted that the veteran 
contradicted himself when discussing his dreams.  In contrast 
to Dr. Juarbe's testimony and report, the January 2001 
specifically discussed the diagnostic criteria for PTSD, 
concluding that the veteran met only one of six criteria.    

The Board is not bound to accept Dr. Juarbe's diagnosis of 
PTSD.  A physician's diagnosis of the veteran as suffering 
from PTSD, in and of itself, does not mandate the Board to 
grant service connection for PTSD.  See Wilson v. Derwinski, 
2 Vet. App. 614, 618 (1992).

In contrasting Dr. Juarbe's testimony and report with the 
January 2001 VA report, the Board notes that the VA report is 
based on a thorough review of the record and interview with 
veteran.  On the other hand, Dr. Juarbe's analysis is based 
primarily on the veteran's statements.  The VA report is 
specific about why the veteran does not meet the diagnostic 
criteria for PTSD.  Dr. Juarbe, in contrast, does not go 
through the diagnostic criteria point by point.  Moreover, he 
appears to be misinformed as to the veteran's treatment.  

After considering all the evidence and weighing all the 
medical opinions of record, the Board finds that the 
preponderance of the evidence is against a conclusion that 
the veteran is suffering from PTSD.  On the one hand, only 
Dr. Juarbe diagnoses PTSD; three VA physicians have concluded 
that the veteran does not meet the diagnostic criteria for 
PTSD, and the January 2001 report is particularly well-
reasoned.  

The Board is aware that, in November 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000.  
Among other things, this law includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  With few 
exceptions, this law is applicable to all claims filed on or 
after the date of enactment, or filed before the date of 
enactment and not yet final as of that date.  In this case, 
even though the RO did not have the benefit of the explicit 
provisions of VCAA, VA's duties with respect to the veteran's 
claim have been fulfilled.

The law essentially provides that VA has a duty to notify the 
veteran and his representative of any information and 
evidence needed to substantiate and complete a claim.  
However, the Board finds that the VA has met its duty to 
advise and notify the veteran in this case.  Specifically, 
the veteran was advised and notified of the evidence 
necessary to establish service connection in the Statement of 
the Case (SOC).  He was also provided notice in a letter 
dated in April 2001 and in the SSOC.  The Board finds that 
the discussions in the rating decisions, the SOC and RO 
letters sent to the veteran in effect informed the veteran of 
the information and evidence that would needed to 
substantiate a claim and complied with VA's notification 
requirements.  38 U.S.C. §§ 5102, 5103 and 5107.

The Board is also satisfied that all relevant facts with 
respect to the veteran's claim for service-connection for 
PTSD have been properly developed and that no useful purpose 
would be served by remanding this case with directions to 
provide further assistance to the veteran.  The record does 
not indicate that there are additional pertinent records that 
could be obtained.  Consequently, the Board concludes that 
the evidence is sufficient for reaching a fair and well-
reasoned decision with respect to the issue on appeal, and 
that the duty to assist the veteran has been satisfied.

Once again, since the preponderance of the evidence is 
against allowance of this issue, the benefit of the doubt 
doctrine is inapplicable.



ORDER

The veteran's claim for service connection for PTSD is 
denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

